DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, there is a lack of antecedent basis in the claim language for “the refinery intermediate stream”.  It is not clear what the identified streams refer to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Sabawi (US 2019/01144763) in view of Harrell (US 2014/0373649), Hofer (US 4,081,742), and Goyal (US 4,961,840).
Regarding claims 1, and 11, Al-Sabawi teaches that silicon containing chemicals such as polysiloxanes (PDMS) are used as anti-foaming agents in crude oils, but present  issues for refiners because they degrade the quality of refinery products, and poison catalysts in refinery reactors [0003].  Al-Sabawi teaches measuring the silicon content [0009] and treating the hydrocarbon to reduce silicon/PDMS content prior to refining [0007], [0035].  Al-Sabawi teaches various feeds including crude oils, diluted crude oils, bottoms from distillation, etc [0010].  Al-Sabawi teaches that the silicon (PDMS) content may be measured and/or calculated using any reasonable technique [0024].  
Al-Sabawi does not explicitly disclose (1) using NMR to determine PDMS content (2) reducing PDMS concentration by blending. 
Regarding (1), Al-Sabawi teaches that any suitable detection measurement technique may be used [0024].  Further, Harrell teaches NMR may be used to detect PDMS in refinery fluid or crude oil streams [0021] [0044], [0046].  Further, Hofer teaches that the claimed steps of dilution, comparison with a control sample to produce a signal comprising free induction decay, Fourier transformation of spectral data, and calculation of peaks are well known in the art of NMR (column 3, line 35-column 4, line 39).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known NMR analysis of Harrell/Hofer in order to detect the concentration of PDMS in Al-Sabawi process.  Examiner additionally notes that it is expected the same location/proton chemical shift  would be used, since the same PDMS is being detected.
Regarding (2), Al-Sabawi teaches blending the contaminant containing feeds tocks [0042].  Similarly, Goyal teaches that siloxane containing streams can be diluted until they reach their desired concentration (column 4, lines 32-40).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Goyal dilution, using a hydrocarbon feed with a lower PDMS concentration, in order to achieve the lower amount of PDMS compounds as desired by Al-Sabawi.  It is not seen where such a modification would result in any new or unexpected results. 
Regarding claim 2, Al-Sabawi teaches that the concentration of PDMS is lowered in order to avoid catalyst fouling [0003-0010].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected an appropriate threshold, in order to avoid the undesirable catalyst fouling.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 3-4, 12, and 15-16,  Examiner notes that the person having ordinary skill in the art would be able to appropriately select a reference composition/peak shift, as is well-known in the art, in order to detect the desired concentration of PDMS.  
Regarding claims 5 and 17, Hofer teaches that deuterated chloroform is a common solvent used for NMR (column 4, lines 18-35).
Regarding claims 6 and 18, Hofer teaches that any appropriate model of NMR may be used (column 3, lines 38-53).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used any appropriate NMR model, including one run at a frequency of 300 MHz, for the benefit of obtaining the desired detection of PDMS.  It is not seen where such a selection would result in any new or unexpected results. 
Regarding claims 7 and 19,   Hofer teaches that the signals are commonly digitized so that a conventional digital computer can be used (column 1, lines 25-30).
Regarding claims 8-10, and 13, Al-Sabawi teaches that the concentration of PDMS is lowered in order to avoid catalyst fouling [0003-0010].  Al-Sabawi PDMS removal reduces fouling, and thus would reduce reactor maintenance for replacing or regenerating the catalyst.  Further, Al-Sabawi teaches feedstocks having PDMS contents greater than 3 ppm, and lowered to less than 1 ppm (see table 1).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected an appropriate threshold, in order to avoid the undesirable catalyst fouling.  It is not seen where such a selection would result in any new or unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wishart (US 2005/0075797) – teaches using NMR and reference spectra, in order to identify compounds in a sample mixture (abstract).
Elliott (US 2013/0240408) – teaches reducing problems from usage of PDMS [0008] by dilution with aromatic oils [0011]. 
Takewaki (US 2012/0256624) – teaches using NMR to identify organopolysiloxane compounds (abstract).
Al-Sabawi (US 2019/0025220) – teaches determining silicon contents in petroleum and refinery fractions [0012]. 
May (US 2018/0143148) – teaches using NMR for analysis of hydrocarbons [0002]-[0010]. 
Michael (US 6,436,715) – teaches using NMR to measure silicone concentrations (see abstract).
Johnson (US 4,344,841) – teaches removing antifoaming agent contaminants from feedstocks prior to hydrodesulfurization (abstract). 
Zeuthen (US 6,576,121) – teaches removing silicon PDMS prior to refining (column 1, lines 1-55).  
Orell (US 4,176,047) – teaches removal of organic silicone compounds from coker gas oil prior to desulfurization (column 1, lines 55-67). 
Kokayeff (US 5,118,406) – teaches removing silicon from hydrocarbons to prevent silicon poisoning of the reforming catalyst (column 1, lines 1-15). 
Kremer (US 2005/0109675) teaches PDMS that permit reduced silicon content of coker liquid products [0002].
Hodges (US 2009/0117659) – teaches evaluating refinery feedstock quality [0001]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771